The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Dorian Cartwright on 05/10/2021.
The application has been amended as follows: 
Claim 1 now recites: 
A mobile device using a battery for processing location beacons, the mobile device communicatively coupled to a data communication network, to selectively process location beacons using mobile inbuilt sensors of the mobile device, the method comprising the steps of: 
receiving transmission signals, via a first hardware network communications interface of the mobile device that is wirelessly coupled to the data communication network and powered by the battery, the transmission signals corresponding to a plurality of location beacons periodically sent by a nearby location device, wherein a location beacon contains a unique tag id that corresponds to a location that was previously configured; 
selectively using battery power for processing the location beacon, via a battery saving controller coupled to a processor of the mobile device that is powered by the an RSSI (radio signal strength indicator) value,
wherein the battery saving controller deactivates location beacon processing to save power usage from the battery, responsive to detecting identical location beacons as indicated by the unique tag id over a time interval as an indication of no movement, and 
wherein the battery saving controller reactivates location beacon responsive to at least one of the sensors inbuilt to the mobile device detecting movement of the mobile device; 
transmitting to a locationing server, via a second hardware network communications interface powered by the battery, the transmission comprising selective processing results of at least the unique tag id associated with the location beacon and [[an]] the RSSI value associated with the location beacon relative to the mobile device; 
receiving from the location server, via the second hardware network communications interface, a location determined by the location server using the unique tag id and the RSSI value; and
outputting a current location of the mobile device to an application of the mobile device providing a service based on the current location.
Claim 4 now recites:
A non-transitory computer readable medium in mobile device communicatively coupled to a data communication network, storing code to conserve battery power, when executed by a processor in mobile device using a battery for processing location 
receiving transmission signals, via a first hardware network communications interface of the mobile device that is wirelessly coupled to the data communication network and powered by the battery, the transmission signals corresponding to a plurality of location beacons periodically sent by a nearby location device, wherein a location beacon contains a unique tag id that corresponds to a location that was previously configured; 
selectively using battery power for processing the location beacon, via a battery saving controller coupled to a processor of the mobile device that is powered by the battery, the processing determining the unique tag id and [[the]] an RSSI (radio signal strength indicator) value,
wherein the battery saving controller deactivates location beacon processing to save power usage from the battery, responsive to detecting identical location beacons as indicated by the unique tag id over a time interval as an indication of no movement, and 
wherein the battery saving controller reactivates location beacon responsive to at least one of the sensors inbuilt to the mobile device detecting movement of the mobile device; 
transmitting to a locationing server, via a second hardware network communications interface powered by the battery, the transmission comprising selective processing results of at least the unique tag id associated with the location beacon and [[an]] the RSSI value associated with the location beacon relative to the mobile device; 
id and the RSSI value; and
outputting a current location of the mobile device to an application of the mobile device providing a service based on the current location.
Claim 5 now recites:
A mobile device communicatively coupled to a data communication network, storing code to conserve battery power by selectively processing beacons using mobile inbuilt sensors of the mobile device, the mobile device comprising: 
a first hardware network communications interface of the mobile device that is wirelessly coupled to the data communication network and powered by the battery to receive transmission signals, the transmission signals corresponding to a plurality of location beacons periodically sent by a nearby location device, wherein a location beacon contains a unique tag id that corresponds to a location that was previously configured; 
a battery saving controller to selectively use battery power for processing the location beacon, via a battery saving controller coupled to a processor of the mobile device that is powered by the battery, the processing determining the unique tag id and [[the]] an RSSI (radio signal strength indicator) value,
wherein the battery saving controller deactivates location beacon processing to save power usage from the battery, responsive to detecting identical location beacons as indicated by the unique tag id over a time interval as an indication of no movement, and 

a second hardware network communications interface powered by the battery to transmit to a locationing server, the transmission comprising selective processing results of at least the unique tag id associated with the location beacon and [[an]] the RSSI value associated with the location beacon relative to the mobile device, the second hardware network communications interface to receive from the location server, via, a location determined by the location server using the unique tag id and the RSSI value; and
a locationing module, within the mobile device, to output a current location of the mobile device to an application of the mobile device providing a service based on the current location.
REASONS FOR ALLOWANCE
Please see the Pre-Appeal Brief. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641